CHILTON, C. J.
— The State having proved, by an examination in chief, that the defendant, in July, 1852, having possession of four slaves in the county of Perry, told the witness they were for gale, and offered to sell them to him, and that thereupon a bargain was strucb-ior two of them, which the defendant delivered to said witness in Marengo county,— the defendant offered to prove by the same witness, upon his cross-examination, that the defendant said, in the same conversation, and at the same time he told the witness that the slaves were for sale, that he (the defendant) was not engaged in the business of negro-trading. This proof the court excluded, and the first question presented is, whether the court properly rejected it.
The proof that the defendant told the witness he had the four negroes for sale, was offered by the State as declarations, or confessions, tending to establish his guilt; and the general rule is, that the whole of what the prisoner said on the subject, at the time of making the confession, should be taken together. “ This rule,” says Professor Greenleaf, “is the dictate of reason, as well as humanity.” “ If,” says he, “one part of a conversation is relied on, as proof of a confession of the crime, the prisoner has a right to lay before the court the whole of what was said in that conversation, not being confined to so much only as is explanatory of the part already proved against him, but being permitted to give evidence of all that was said upon that occasion relative to the subject-matter in issue.” — 1 Green. Ev. § 218, and authorities cited in notes. Of course, it is for the jury to say what weight shall be given to the confession : — they may believe that part which charges the prisoner, and reject that which tends to exculpate him, if they see sufficient grounds for so doing.— Rex v. Higgins, 3 C. & P. 603; Rex v. Steptoe, 4 ib. 397; Respublica v. McCarty, 2 Dall. 86; Bower v. The State, 5 Miss. 364.
*642. There was no error in allowing the State to prove that the defendant had slaves and offered to sell them in March, 1851, as shown by the bill of exceptions. This was a circumstance tending to show that he was engaged in the business of negro-trading, and is fully warranted by the decision of the court in the 2d of Dana, 418; see, also, Lawson v. The State, 20 Ala. 65.
Under the provisions of the act of 1849-50, (Pamph. Acts, pp. 8—11,) any negro trader, broker, or agent, could obtain a license from the clerk of any county court, for the sale or exhibition for sale of slaves in any part of the State, upon paying ten dollars for each slave to be sold or exhibited; but if such trader, broker, or agent engage in such business without obtaining a license as aforesaid, the fifth section of the act above referred to subjects him to an indictment, to be fined any sum the jury may assess.
A slave merchant or trader may engage in this business without being located in any particular county. He is often migratory with his slaves, and according to the construction of this act contended for by the counsel for the accused, he might make one sale at least in each county in the State without license, without infringing the law. Such is not our understanding of the meaning of the Legislature. On the other hand, we are of opinion, that if he follows this business anywhere in the State without license, he may be indicted and tried in any county in which he sells or exhibits his slaves for sale, in pursuance of such business. If trading in slaves be his business, he is following that business when he makes a sale of them in pursuance of such business ; and it makes no difference, if the jury are satisfied that he follows the business anywhere in the State at the time of the act complained of, whether he made one or a number of sales in pursuance of it in the county in which he is indicted.
"What we have said will be sufficient to guide the future progress of the cause.
Let the judgment be reversed, and the cause remanded.